
	

113 S963 IS: Preventing an Unrealistic FMAP Act
U.S. Senate
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 963
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2013
			Mr. Coburn (for himself,
			 Mr. Burr, Mr.
			 Graham, Mr. Isakson, and
			 Mr. Barrasso) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		Preventing an unrealistic future Medicaid augmentation
		  plan.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing an Unrealistic FMAP
			 Act.
		2.Preventing an
			 unrealistic Federal medical assistance percentage by repealing the Affordable
			 Care Act enhanced Federal medical assistance percentages for Medicaid
			 expansions
			(a)In
			 generalSection 1905 of the
			 Social Security Act (42 U.S.C. 1396d) is amended by striking subsections (y)
			 and (z).
			(b)Conforming
			 amendmentsSection 1905 of such Act (42 U.S.C. 1396d) is
			 amended—
				(1)in the first
			 sentence of subsection (b)—
					(A)by striking
			 subsections (y), (z), and and inserting
			 subsection; and
					(B)by striking
			 and subsection (y) (without regard to paragraph (1)(C) of such
			 subsection);
					(2)in subsection
			 (aa), in each of paragraphs (1)(A), (2)(A), and (3), by striking ,
			 subsections (y) and (z), each place it appears; and
				(3)in subsection
			 (cc), by striking subsections (y), (z), and and inserting
			 subsection.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 earlier of—
				(1)the date of
			 enactment of this Act; or
				(2)December 31,
			 2013.
				
